Citation Nr: 0721352	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-12 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for left renal stones.

2.  Entitlement to a disability rating in excess of 10 
percent for tinea versicolor.

3.  Entitlement to a disability rating in excess of 10 
percent for a left knee disability.

4.  Entitlement to an increased disability rating for a low 
back strain, evaluated as 10 percent disabling for the period 
prior to December 13, 2006, and 20 percent disabling 
thereafter.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to March 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The issues of entitlement to an increased disability for a 
low back strain and for TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no evidence of recurrent left kidney stones 
requiring diet or drug therapy, invasive or non-invasive 
procedures; there is no evidence of frequent colic attacks 
with infection, impaired kidney function, or catheter 
drainage.  The evidence shows symptoms of fatigue and 
lethargy with complaints of left back and flank pain.

3.  The veteran's service-connected tinea versicolor does not 
involve 20 to 40 percent of his entire body or exposed areas, 
or require systemic therapy.

4.  The veteran's service-connected left knee disability is 
manifested by subjective complaints of pain, instability and 
joint fatigability with objective evidence of crepitation, 
and functional limitation of flexion to 45 degrees due to 
pain.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for left renal stones have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.115b, Diagnostic Codes 7508, 7509 (2006).

2.  The criteria for a disability rating in excess of 10 
percent for tinea versicolor have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.7, 4.10, 4.21, 4.118, Diagnostic Code 7806 (2006).

3.  The criteria for a disability rating in excess of 10 
percent for left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  
These notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In the present appeal, in a November 2003 letter, the RO 
provided the veteran with notice regarding what information 
and evidence was needed to substantiate his claims for an 
increased disability ratings, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertained to the claims.  The April 2004 rating decision 
relevantly denied increased disability ratings for left renal 
stones, and tinea versicolor and increased the disability 
rating for a left knee disability to 10 percent.  The veteran 
subsequently appealed these determinations.  Thus, the Board 
concludes that the RO provided appropriate notice of the 
information or evidence needed in order to substantiate the 
claims prior to the initial decision.  In view of this, the 
Board finds that VA's duty to notify has been fully satisfied 
with respect to these claims.  

With regard to notice of the five elements of an appeal, the 
Board observes that the first 3 elements specifically refer 
to claims for service connection and are not applicable to 
the current claim on appeal.  Regarding the 4th element, the 
Board observes that the veteran was provided with notice of 
what type of information and evidence was needed to establish 
disability ratings and notice of the type of evidence 
necessary to establish effective dates for his disability 
ratings for the disabilities on appeal in March and November 
2006 letters.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Finally, the duty to assist the appellant has also been 
satisfied in this case.  Service medical records as well as 
VA medical records are in the claims file and were reviewed 
by both the RO and the Board in connection with the 
appellant's claims.  VA is not on notice of any evidence 
needed to decide the claims which has not been obtained or 
which VA has not notified the appellant of its inability to 
obtain such evidence and advised him that it was his 
responsibility to obtain such evidence.  Moreover, VA medical 
examination reports are of record in conjunction with this 
appeal.  38 C.F.R. § 3.159(c)(4).  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Renal Stones

The veteran is currently assigned a 20 percent disability 
rating for renal stones under the provisions of 38 C.F.R. § 
4.115b, Diagnostic Code 7508, for nephrolithiasis.  
Diagnostic Code 7508 provides that nephrolithiasis (renal 
stones) may also be rated, by analogy, as hydronephrosis, 
under Diagnostic Code 7509.

Diagnostic Code 7508 indicates that kidney disorders should 
be rated as hydronephrosis, except for recurrent stone 
formation requiring one or more of the following: (1) diet 
therapy; (2) drug therapy; (3) or invasive or non-invasive 
procedures more than two times per year.  If any of the 
above-stated requirements are met, a 30 percent disability 
rating is assigned.  38 C.F.R. § 4.115b, Diagnostic Code 
7508.  No greater evaluation is available under Diagnostic 
Code 7508, short of a finding of hydronephrosis.

Under Diagnostic Code 7509, a 20 percent disability rating is 
assigned for hydronephrosis with frequent attacks of colic, 
requiring catheter drainage.  A 30 percent disability rating 
is assigned for frequent attacks of colic with infection 
(pyonephrosis), and when kidney function is impaired.  Severe 
hydronephrosis is rated as renal dysfunction.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7509 (2006).

As an initial matter, the Board observes that the evidence 
does not show that the veteran has experienced recurrent 
stone formation.  In this regard, although an August 2004 VA 
X-ray study of the left kidney and a December 2006 CT scan of 
the abdomen and pelvis both show evidence of calcifications 
in the left kidney region; the CT study specifically found 
that there was no evidence of urolithiasis or 
nephrolithiasis.  Moreover, VA treatment records, dating from 
April 2002 to January 2007 do not show complaints of, 
treatment for, or diagnoses of left renal stones.  Finally, 
during his December 2003 and December 2006 VA genitourinary 
examinations, the veteran denied any catheterization, 
treatment or specific diet as a result of his renal stones.  
At the December 2006 examination, he further denied any 
invasive or non-invasive procedures in the previous 12-month 
period.  As the evidence does not indicate that the veteran 
suffers from recurrent attacks of left renal stones requiring 
either diet therapy, drug therapy or invasive or non-invasive 
procedures more than two times per year, a rating under 
Diagnostic Code 7508 is not appropriate.  

The Board must also consider whether the veteran is entitled 
to a higher evaluation under Diagnostic Code 7509.  The 
medical evidence in this case does not establish that the 
veteran has suffered any colic attacks with infection or that 
required catheter drainage at any time during the pendency of 
his appeal.  As noted above, during his December 2003 VA 
genitourinary examination, he denied any catheterization as a 
result of his renal disability.  Treatment records, as well 
as the 2003 and 2006 VA genitourinary examination reports, 
indicate that the veteran has consistently complained of 
lethargy, weakness and a constant dull ache and "pushing" 
sensation in his mid to lower left back.  He also reported 
urinary frequency, urgency, hesitancy, a weak stream, 
dribbling, nocturia and mild leakage.  However, the December 
2006 VA examiner notes that these symptoms had been 
previously attributed to the veteran's enlarged prostate.  A 
disability rating in excess of 10 percent is not warranted 
unless there is evidence of frequent attacks of colic 
requiring catheter drainage or frequent attacks of colic with 
infection and impaired kidney function.  Accordingly, an 
increased evaluation is not warranted based on application of 
38 C.F.R. § 4.115b, Diagnostic Code 7509 (2006).

Tinea Versicolor

Initially, the Board notes that VA treatment records and VA 
examination reports show complaints, findings and treatment 
for diagnosed chronic hand dermatitis.  However, the veteran 
has not been awarded service connection for such disability, 
and only evidence of complaints, findings and treatment 
associated with the veteran's service-connected tinea 
versicolor will be considered in evaluating the severity of 
this disability.

The veteran's service-connected tinea versicolor is currently 
rated under 38 C.F.R. § 4.118, Diagnostic Code 7806 for 
dermatitis.  Under Diagnostic Code 7806, a 10 percent rating 
is warranted for dermatitis or eczema that is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or; 
constant or near- constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7806.

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against the claim for a 
higher disability rating.  The medical evidence does not 
reflect that the manifestations required for an evaluation in 
excess of 10 percent are present.  Physical examination 
during a December 2003 VA dermatological examination revealed 
that the veteran's tinea versicolor covered approximately 13 
percent of his entire body, and no more than 2 percent of any 
exposed areas and physical examination during a December 2006 
VA dermatology examination revealed no evidence of active 
tinea versicolor.  The evidence further shows that, while the 
veteran used topical medicines for his skin disability and 
associated itching, there is no evidence that he required 
systemic therapy at any time during the course of this 
appeal.  VA treatment records show he had salmon-colored 
scaly patches scattered throughout the areas on his chest and 
back in September 2003 and January 2005.  There is no medical 
evidence indicating that the service-connected tinea 
versicolor affects more than 19 percent of the veteran's 
entire body or exposed areas, and no evidence that he 
requires systemic therapy for six weeks or more during a 12 
month period of time, as required under the applicable 
criteria.  Thus, the Board finds that the evidence of record 
is against a disability rating in excess of 10 percent for 
the veteran's tinea versicolor.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 4.118, 
Diagnostic Code 7806. 

Left Knee Disability

The veteran's left knee disability is currently evaluated as 
10 percent disabling, under Diagnostic Code 5260 for 
limitation of leg flexion.  Diagnostic Code 5260 provides 10 
percent disability rating for knee flexion limited to 45 
degrees.  A 20 percent disability rating is warranted when 
knee flexion is limited to 30 degrees.  A 30 percent 
disability rating requires knee flexion be limited to 
15degrees.  

The evidence of record shows left knee flexion was measured 
to 120 degrees during the December 2003 VA orthopedic 
examination and measured to 110 degrees at the time of the 
December 2006 VA orthopedic examination.  VA treatment 
records, dating from April 2002 to January 2007, show no 
relevant complaints, findings or treatment.  Thus, the 
overwhelming preponderance of the evidence reveals that there 
is no compensable limitation of motion under Code 5260.  

However, the Board will also consider whether this case 
presents other evidence that would support a higher rating on 
the basis of functional limitation due to weakness, 
fatigability, incoordination, or pain on movement of an 
affected joint.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of a claimant.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  

The Board acknowledges subjective complaints of left knee 
pain, as well as instability and weakness.  While there is no 
clinical evidence of weakness, fatigue, or lack of endurance, 
the physical examination in December 2006 revealed left knee 
crepitus, as well as tenderness, painful movement and 
guarding of movement.  Moreover, during range of motion 
testing, the 2006 VA examiner observed that the veteran 
experienced pain with passive left knee flexion beginning at 
45 degrees.  Flexion limited to 45 degrees warrants a 10 
percent disability rating.  Although the veteran can actively 
flex the left knee to at 1east 110 degrees, the Board finds 
that the objective medical evidence adequately shows 
functional limitation of motion at 45 degrees.  However, 
there is no medical evidence of record indicating the veteran 
experiences any painful motion in the left knee prior to 45 
degrees of flexion.  Accordingly, the Board finds no basis 
for establishing a disability rating in excess of 10 percent 
on the basis of functional loss.

The Board notes that other diagnostic codes for knee 
disability provide for ratings greater than 10 percent.  
However, there is no evidence of knee ankylosis (Code 5256), 
or joint subluxation or instability (Code 5257), or 
limitation of left knee extension (Code 5261), or malunion of 
the tibia and fibula (Code 5262).  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (choice of diagnostic code should be upheld 
if supported by explanation and evidence).

Furthermore, the Board observes that separate ratings under 
Diagnostic Codes 5260 and 5261 may be assigned for disability 
of the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59988, 
59990 (2004).  In this case, however, even when pain is 
considered, the evidence does not show any limitation of left 
knee extension and no evidence of pain with left knee 
extension to allow for the assignment of a compensable 
evaluation for both planes of motion.  Separate ratings under 
VAOPGCPREC 9-2004 are therefore not warranted.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a disability 
rating in excess of 10 percent for a left knee disability.  

In evaluating these claims, the Board notes that there is no 
evidence of an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2004).  Therefore, the 
Board will not consider the question of entitlement to 
extraschedular evaluations with regard to the above service-
connected disabilities.


ORDER

An increased disability rating for left renal stones is 
denied.

An increased disability rating for tinea versicolor is 
denied.

An increased disability rating for a left knee disability is 
denied.



REMAND

The Board notes that during the course of his appeal, in his 
April 2005 substantive appeal (VA Form 9), the veteran filed 
a notice of disagreement with the April 2004 rating 
decision's denial of TDIU.  Although the veteran specifically 
appealed the foregoing issues in an earlier June 2004 notice 
of disagreement, the Board also construes the VA Form 9, 
submitted in April 2005 as a timely-filed notice of 
disagreement with the April 2004 decision's denial of TDIU 
under 38 C.F.R. §§ 20.201, 20.202, 20.301.  The veteran has 
not been furnished a statement of the case that addresses 
this issue.  Therefore, the Board is required to remand the 
issue to the RO for issuance of a proper statement of the 
case.  See Manlicon v. West, 12 Vet. App. 238 (1999).

During the pendency of the veteran's appeal VA revised the 
rating schedule for evaluating disabilities of the spine, 
contained in 38 C.F.R. § 4.71a.  The new criteria for 
evaluating service-connected spine disabilities are codified 
at newly designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243.  However, the revised version of 38 C.F.R. 
§ 4.71a is only applicable to claims filed on or after 
September 26, 2003.  See 68 Fed. Reg. 166, 51454-51458 
(August 27, 2003). The veteran's claim of entitlement to an 
increased disability rating for a low back strain was filed 
prior to this date, and as such, the version of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 in effect prior to September 
26, 2003 is for application.  See 38 C.F.R. § 4.71a (2002).  
The February 2005 statement of the case, as well as the 
subsequent January 2006, September 2006 and February 2007 
supplemental statements of the case show that only the 
revised version was considered.  A review of the old and 
revised regulations reveals that the September 2003 changes 
significantly altered the diagnostic criteria used to 
evaluate low back strain disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  VA should furnish the veteran and his 
representative a Statement of the Case 
with respect to the issue of entitlement 
to TDIU.  The RO should return this issue 
to the Board only if the veteran files a 
timely substantive appeal.

2.  The veteran should also be provided 
the applicable rating criteria for 
evaluating low back strains in effect at 
the time he filed his claim for an 
increased disability rating.

3.  Thereafter, VA should undertake any 
additional development deemed necessary 
and readjudicate the issue of entitlement 
to an increased disability rating for a 
low back strain, in light of all pertinent 
evidence and legal authority.  If the 
issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


